Judgment unanimously affirmed. Memorandum: Defendant contends that the People’s proof was insufficient to support his conviction of robbery in the first degree. Viewing the evidence, as we must, in the light most favorable to the People, we conclude that it provides a valid line of reasoning and permissible inferences to sustain the jury verdict (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Erie County Court, Forma, J. — attempted murder, second degree, and other charges.) Present — Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.